Title: To George Washington from John Francis Mercer, 5 April 1794
From: Mercer, John Francis
To: Washington, George


          
            Sir
            Philadelphia, April. 5th 94.
          
          I have been delayd unexpectedly in the receit of Money which I had a right to expect
            here, & am now called home by an express giving me very disagreable news from my
              family I therefore enclose you the order on Mr Jones for one
            half the Rents of 92 & 93 & consider myself engaged that they shall produce you
            56£ V⟨iga⟩ Cur., & Interest or be liable therefor. I am
            respectfully Yr Ob. hle Ser.
          
            John F. Mercer
          
         